Exhibit Unaudited Interim Consolidated Financial Statements of HELIX BIOPHARMA CORP. For the three months ended October 31, 2009 and 2008 Helix BioPharma Corp. Interim Consolidated Balance Sheets (In thousands of Canadian dollars) October 31, 2009 (unaudited) July 31, 2009 Assets Current assets Cash and cash equivalents $ 23,540 $ 14,494 Accounts receivable 1,178 1,053 Inventory 867 858 Prepaid and other expenses 692 1,049 26,277 17,454 Investments 49 56 Capital assets 1,956 1,809 $ 28,282 $ 19,319 Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ 1,984 $ 1,299 Accrued liabilities 843 834 Deferred lease credit 25 25 2,852 2,158 Deferred lease credit – non current: 90 98 Shareholders’ equity (note 4) 25,340 17,063 Contingent liability (note 8) $ 28,282 $ 19,319 See accompanying notes to unaudited interim consolidated financial statements. 1 of 21 Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Operations (In thousands of Canadian dollars, except per share amounts) For the three months ended October 31 2009 2008 Revenue Product revenue $ 903 $ 921 License fees and royalties 117 198 1,020 1,119 Expenses Cost of sales 418 447 Research and development 2,925 1,641 Operating, general and administration 677 1,060 Sales and marketing 261 250 Amortization of capital assets 98 64 Amortization of intangible assets – 3 Stock-based compensation 160 – Interest income, net (14 ) (205 ) Foreign exchange (gain) / loss (42 ) 150 4,483 3,410 Loss before income taxes (3,463 ) (2,291 ) Income taxes 10 30 Net loss for the period $ (3,473 ) $ (2,321 ) Loss per share Basic and diluted $ (0.06 ) $ (0.05 ) Weighted average number of common shares used in the calculation of basic and diluted loss per share 56,991,911 48,518,813 See accompanying notes to unaudited interim consolidated financial statements. 2 of 21 Helix BioPharma Corp. Unaudited Interim Consolidated Statement of Comprehensive Income/(Loss) (In thousands of Canadian dollars) For the three months ended October 31 2009 2008 Comprehensive income / (loss): Net loss for the period $ (3,473 ) $ (2,321 ) Other comprehensive income / (loss), net of income taxes: Increase / (decrease) in fair value of available-for -sale investments (7 ) (60 ) Total comprehensive income / (loss) $ (3,480 ) $ (2,381 ) See accompanying notes to unaudited interim consolidated financial statements. Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Deficit (In thousands of Canadian dollars) For the three months ended October 31 2009 2008 Deficit, beginning of period $ (72,794 ) $ (58,692 ) Net loss for the period (3,473 ) (2,321 ) Deficit, end of period $ (76,267 ) $ (61,013 ) See accompanying notes to unaudited interim consolidated financial statements. 3 of 21 Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) For the three months ended October 31 2009 2008 Cash provided by (used in) Operating activities Net loss for the period $ (3,473 ) $ (2,321 ) Items not involving cash Amortization of capital assets 98 64 Amortization of intangible assets – 3 Deferred lease credit (8 ) – Stock-based compensation 160 – Foreign exchange loss / (gain) (42 ) 150 Change in non-cash working capital Accounts receivable (125 ) (151 ) Inventory (9 ) (63 ) Prepaid and other expenses 357 224 Accounts payable 685 374 Accrued liabilities 9 102 (2,348 ) (1,618 ) Financing activities Proceeds from issue of common shares and warrants, net of issue costs (note 5(b)) 11,597 9,659 11,597 9,659 Investing activities Purchase of capital assets (245 ) (37 ) (245 ) (37 ) Effect of exchange rate changes on cash and cash equivalents 42 (150 ) Increase (decrease) in cash and cash equivalents 9,046 7,854 Cash and cash equivalents, beginning of period 14,494 19,057 Cash and cash equivalents, end of period $ 23,540 $ 26,911 Supplemental cash flow information Interest received $ 8 $ 207 Income taxes paid – 14 See accompanying notes to unaudited interim consolidated financial statements. 4 of 21 Helix BioPharma Corp. Notes to Unaudited Interim Consolidated Financial Statements For the three month periods ended October 31, 2009 and 2008 (Tabular dollar amounts in thousands of Canadian dollars, except per share amounts) 1.Operations Helix BioPharma Corp.’s (the “Company”) principal business activities are focused on biopharmaceuticals, primarily in the areas of cancer prevention and treatment.In addition, the Company earns revenues from its drug distribution business in Canada and international licensing activities. The Company has funded its research and development activities through the issuance of common shares and warrants and limited commercial activities. As the Company has several projects in the research and development stage, it expects to incur additional losses and require additional financial resources. The continuation of the Company’s research and development activities and the commercialization of its products are dependent upon the Company’s ability to successfully complete its research programs, protect its intellectual property and finance its cash requirements on an ongoing basis.It is not possible to predict the outcome of future research and development activities or the financing thereof. 2.Basis of presentation These unaudited interim consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for interim financial statements with a reconciliation to accounting principles generally accepted in the United States disclosed in note 20 to the annual audited consolidated financial statements for the year ended July 31, 2009, and do not include all the information required for complete financial statements.They are consistent with the accounting policies outlined inthe Company’s audited consolidated financial statements for the year ended July 31, 2009, with the exception of the changes outlined in note 3.These unaudited interim consolidated financial statements and related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended July 31, 2009.When necessary, these unaudited interim consolidated financial statements include amounts based on informed estimates and the best judgements of management.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year. These unaudited interim consolidated financial statements include the assets, liabilities and operating results of the Company and its wholly-owned subsidiaries and all inter-company transactions are eliminated upon consolidation. These unaudited interim consolidated financial statements have been prepared on a going-concern basis, which assumes that the Company will continue in operation for the foreseeable future and, accordingly, will be able to realize assets and discharge its liabilities in the normal course of operations.Taking into consideration the cash and cash equivalents balance as at October 31, 2009 of these unaudited interim consolidated financial statements, management believes that the Company has sufficient cash resources to fund its future operations beyond the next 12 months. 5 of 21 Helix BioPharma Corp. Notes to Unaudited Interim Consolidated Financial Statements For the three month periods ended October 31, 2009 and 2008 (Tabular dollar amounts in thousands of Canadian dollars, except per share amounts) 3. Changes in accounting policies a) These interim consolidated financial statements have been prepared using the same accounting policies and methods as were used for the audited annual consolidated financial statements for the year ended July31, 2009, except for the following new accounting pronouncements, which have been adopted effective August 1, 2009. (i) Goodwill and Other Intangible Assets: On August 1, 2009, the Company adopted the Canadian Institute of Chartered Accountant’s Handbook Section 3064, Goodwill and Other Intangible Assets.Section 3064, which replaces Section 3062, Goodwill and Other Intangibles Assets and Section 3450, Research and Development Costs establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. The adoption of this change did not have a material impact on the Company’s interim consolidated financial statements. (ii) Credit Risk and the Fair Value of Financial Assets and Liabilities: In
